UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2154


In Re:   ROBERT E. GREEN, SR.,

                Petitioner.




                 On Petition for Writ of Mandamus.
                        (1:99-cv-02941-MJG)


Submitted:   January 19, 2016               Decided:   January 21, 2016


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Robert E. Green, Sr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert E. Green, Sr., petitions for a writ of mandamus,

seeking an order allowing him to enter a federal courthouse from

which he has been barred by court orders in order to receive a

sum of money he believes is on deposit there. *                We conclude that

Green is not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.                Kerr v. U.S. Dist. Court, 426

U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).           Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).       Mandamus may not be used as a substitute for appeal.                   In

re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

       The    relief    sought   by    Green    is   not   available   by    way    of

mandamus.         Accordingly,     we    deny    the   petition    for      writ   of

mandamus.        We deny Green’s motions to seal and dispense with

oral       argument    because   the    facts    and   legal    contentions        are




       *
       Green previously filed an unsuccessful appeal of these
orders and an order denying a related motion.    See Green v.
Mayor and City Council, 532 F. App’x 413 (4th Cir. 2013) (No.
13-1319).



                                          2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                         PETITION DENIED




                                     3